Citation Nr: 1212655	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO. 07-25 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral knee disabilities. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1974 to August 1977.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, in pertinent part denying service connection for bilateral knee disability. 

The Veteran testified before the undersigned Veterans Law Judge in March 2012 at a video conference hearing. 

The Board notes that the Veteran had in October 2008 submitted a notice of disagreement initiating an appeal for claims for service connection for disorders of the back, bilateral feet, and bilateral ankles, responsive to a November 2007 rating action. However, the Veteran failed to timely perfect that appeal following the RO's issuance of a statement of the case (SOC) in September 2009 (the issues not having been addressed further by the Veteran prior to the March 2012 video conference hearing). 38 C.F.R. §§ 20.200, 20.202, 20.302 (2011). The Board thus lacks jurisdiction to review these claims. 38 C.F.R. §§ 19.4, 19.13 (2011).

The Veteran's claims folder is currently in the jurisdiction of the Oakland, California RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

At his hearing before the undersigned, the Veteran testified to having problems with his knees associated with constant training on the flight deck in service, with chronic pain in the knees beginning at that time and never going away. The Veteran also then asserted that he had been administered only aspirin, a Band-Aid, and Ben-Gay when he had suffered injury in service, including injuring his knee on coral, which allegedly resulted in an initial infection and took six months to heal, and left him with a permanent scar. He testified that he went to the hospital a couple of times in service when stationed at Travis Air Force Base in service. He further asserted that he self-treatment for his knees until he first sought medical attention for them after service, approximately 15 years following service separation. 

The claims file bears no record of the Veteran being hospitalized in service, and records of in-service hospitalization should accordingly be sought upon remand. 

The Veteran's service treatment records contain a single record of treatment documenting complaints of knee pain. In August 1974 the Veteran complained of difficulty with both knees for the prior two weeks, with inability to stand guard duty. 

In a July 2005 VA outpatient treatment note, the Veteran reported having some knee pain with a reported past diagnosis of Osgood-Schlatter disease, which had been characterized as related to his many years of athletic activity. The Veteran was seeking clearance for use of gym facilities as part of his participation in a New Directions program, and he reported that he had good exercise tolerance. A history was noted of Osgood-Schlatter disease since 2000. An assessment was made including of intermittent knee pain. 

An October 2007 VA mental health treatment also records a history of Osgood-Schlatter disease since 2000 related to many years of athletics. The question is thus presented whether claimed disability of the knees may be related to service in the face of this notation of Osgood-Schlatter disease not having onset until decades post service. 

It is possible that the Veteran has other knee disability beyond Osgood-Schlatter disease, and it is also possible that the Veteran merely meant that he was first diagnosed with the disease in 2000. The October 2007 treatment note also informed of a history of activities in service consisting primarily of playing basketball. 

Ultimately, the Veteran's claim is supported by his written assertions and testimony to the effect that he had ongoing knee pain symptoms from service to the present, by current treatment records noting a reported diagnosis of Osgood-Schlatter disease, and by a single in-service record documenting reported knee difficulties over a two-week interval as well as documenting basketball play in service. These noted reasonably consistent assertions with some independent support within the record are sufficient to warrant a medical examination to address his claimed knee disabilities. The Veteran has yet to be afforded such an examination. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). All of these requirements appear to be met in this case, and hence the Veteran is entitled to a VA examination in furtherance of his claim for service connection for bilateral knee disability. 

Accordingly, the case is REMANDED for the following action:

1. The RO should afford the Veteran the opportunity to submit additional evidence and argument in furtherance of his claims. 

2. The RO should also request that the Veteran identify the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims that the Veteran has not previously identified. With any necessary authorization from the veteran, the RO should attempt to obtain and associate with the claims file any identified medical records that have not yet been obtained. If the RO is unsuccessful in obtaining any such records, it should inform the Veteran and his representative of this and ask them to provide a copy of additional medical records they may have which have not been submitted previously. 

3. The RO should also seek records of any in-service hospitalizations through appropriate channels. Associate with the claims file documentation of these development efforts and any records or responses received.

4. Records should also be sought from the Veteran's period of employment with Lockheed Martin from 1985 to 1995, his period of correctional officer-type work in California from 1995 to 2001, and his period of work at a Federal prison from 2003 to 2004. With the Veteran's assistance, records of medical evaluation or treatment from these employers or other indicated sources for these intervals should be sought. Associate with the claims file documentation of these development efforts and any records or responses received.

5. After completion of remand instructions 1 through 4, the RO should afford the Veteran a VA orthopedic examination by a physician with appropriate expertise to determine the current nature and etiology of any Osgood-Schlatter disease or any other identified disability of each knee. The claims folder must be made available to the examiner for review in conjunction with the examination. All necessary studies, tests, and evaluations should be performed and the results noted in the examination report. The examiner is asked to do the following:

a. The examiner should note that this examination is necessitated based on the Veteran's assertions of knee disability continuing or increasing in severity since service, as well as based on some supporting medical evidence of current disability. The examiner should review the record and this remand, and to seek to ascertain whether an assessment of knee disability from service may be supported by the record.

b. The examiner should also consider the Veteran's own assertions both in submitted statements within the record and in statements to the examiner. The examiner is advised that to the extent found credible, the Veteran's own accounts may serve to support a history of disability, including etiology related to service. 

c. For each disability identified in each knee, to include any Osgood-Schlatter disease, the examiner should provide a separate opinion whether it is at least as likely as not (50 percent or greater probability) that the disability was developed or aggravated (permanently increased in severity) during his period of active service from January 1974 to August 1977, or is otherwise causally related to this period of service. 

d. Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

e. Any opinion provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.

6. Thereafter, the RO should readjudicate the remanded claim de novo. If any benefit sought is not granted to the Veteran's satisfaction, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


